             Case 21-06002-BPH                 Doc 1-1    Filed 01/27/21 Entered 01/27/21 16:54:04      Desc
                                                         Exhibit Page 1 of 3
EXHIBIT 001 attached to Adversary Complaint on 02/25/2021 by Plaintiffs LaurieAnn Shoemaker and Joseph Beumeler
-----------------------------------------

01/25/2021 LS: Email thread is below from Atty PGeile to BClark on court-required info for JLJ Farms in bankruptcy case
20-00173 to employ professional, namely a tax accounting firm, Wilson and Bowen in Nampa, ID.
Additional Notes:
    x 1st Counsel Patrick Geile failed to get the tax accountant’s information and then do this perfunctory rudimentary
        filing for the JLJ Farms case petitioned on 07/31/2020, through the end of his tenure as JLJ Farms counsel.
    x 2nd counsel Blair Clark received this on 10/02/2020 upon substitution of counsel from Patrick Geile.
    x 2nd counsel Blair Clark also failed to do this perfunctory rudimentary filing for the JLJ Farms case he took over,
        through the end of his tenure as JLJ Farms counsel.
    x 2nd counsel Atty Blair Clark filed a “Motion to Withdraw” as JLJ Farms counsel on xxx.
    x In the 01/04/2021 Hearing on Atty Blair Clark’s withdrawal, Respondent LaurieAnn Shoemaker (a managing
        member of JLJ Farms) objected to Atty Blair Clark’s motion to withdraw based on significant legal work was
        incomplete, and submitted six (6) Objections to support that.
    x The Honorable Noah G. Hillen approved Atty Blair Clark’s withdrawal without review of his incomplete work
        which, including this lack of filing for professional employment, continues to adversely affect JLJ Farms and
        bankruptcy case 20-00173.


-----------------------

FW: Contact information Wilson Bowen Tax & Accounting
Inbox

Patrick Geile <PGeile@foleyfreeman.com>
        Fri, Oct 2, 2020, 10:38 AM

to me, Blair


Blair,

Here is the info to get the accountant employed.

Patrick J. Geile
Foley Freeman PLLC
(208) 947-1563

--------------------------------------------

From: Matthew Wilson <matthew@wilsonbowen.com>
Sent: Thursday, October 1, 2020 4:34 PM
To: Patrick Geile <PGeile@foleyfreeman.com>
Cc: XXXXXXXXXXX@wilsonbowen.com>
Subject: RE: Contact information Wilson Bowen Tax & Accounting

Patrick,
             Case 21-06002-BPH        Doc 1-1    Filed 01/27/21 Entered 01/27/21 16:54:04                Desc
                                                Exhibit Page 2 of 3
Thank you for reaching out. Following is the information you requested.

1.      Applicable Rates for Wilson Bowen Tax & Accounting:
•       Bookkeeping/Accounting Services $125/hour
•       All other services: $175/hour
•       Personal Returns range from $250 - $1,500 per return
•       Avg Cost for Joseph & Laurieann Beumeler for 2018 & 2018 - $580.00
•       Business Returns typically range from $1,500 - $3,500 per entity return
•       Avg Cost for JLJ Farms, LLC for 2018 & 2019 - $1,752.50
•       Cost for JLJ Lands, LLC for 2019 - $800.00
•       Cost for JLJ Spaces, LLC for 2019 -$800.00

2.       Length of time as a CPA
•       Mr. Wilson is a tax attorney. He has a JD and LL.M. in Taxation. He has practiced law for over 20 years, of which
10 years were focused on tax matters and controversy. Mr. Wilson has owned and operated a tax preparation business
for 5 years.
•       The staff Wilson Bowen Tax & Accounting includes two CPA’s with a combined experience of over 30 years

3.       Services have been provided by Wilson Bowen Tax and Accounting or its predecessor to:
•       JLJ Farms for 5 years, beginning with the filing of 2015 tax year
•       JLJ Lands for 1 year (2019 tax year was initial filing)
•       JLJ Spaces for 1 year (2019 tax year was initial filing)
•       Beumeler, Joseph & LaurieAnn Shoemaker for 7 years, beginning with the filing of 2013 tax year

4.      Related Entities:
a.      JLJ Farms, LLC
b.      JLJ Lands, LLC
c.       JLJ Spaces, LLC
d.      Beumeler, Joseph & LaurieAnn Shoemaker

Please let me know if you need any additional information:

Sincerely,

Matthew Wilson,
Principal & Tax Attorney*

Wilson Bowen
Boise Office: 6126 W State St., Suite 301, Boise, Idaho 83703
Nampa Office: 16050 Idaho Center Drive, Nampa, Idaho 83687
Tel 208.467.6900 | Fax 208.467.6904 | Cell 208.261.1952
_________________________________________________

* PROFESSIONAL ADVICE: Any reliance on the information or advice contained in this correspondence by someone who
has not entered into an engagement agreement with Wilson Bowen regarding any such matter is taken at the reader’s
own risk. For all tax matters, Matthew Wilson is licensed to practice in any state (U.S. Tax Court No. WMO615). For all
non-tax, legal matters, Matthew Wilson is licensed to practice law only in California (State Bar No. 212798) pursuant to a
separate engagement agreement with his law firm, Wilson Law Group PC. For any such non-tax, legal matter, please
contact Mr. Wilson using the following email address: matthew@wilsonlawcorp.com.
           Case 21-06002-BPH            Doc 1-1     Filed 01/27/21 Entered 01/27/21 16:54:04                    Desc
                                                   Exhibit Page 3 of 3

CIRCULAR 230 DISCLOSURE: Any statements regarding tax matters made herein, including any attachments, cannot be
relied upon by any person to avoid tax penalties and are not intended to be used or referred to in any marketing or
promotional materials. To the extent this communication contains a tax statement or tax advice, Wilson Bowen does not
and will not impose any limitation on disclosure of the tax treatment or tax structure of any transactions to which such
tax statement or tax advice relates.

PRIVACY NOTICE: This e-mail, including any attachments hereto, has been transmitted by an attorney and may contain
information that is privileged and/or confidential. This e-mail is solely for the use of its original intended recipient. If this
e-mail has been forwarded to you, or if this e-mail has been sent or delivered to you in error, please be advised that any
review, use, dissemination, distribution, printing or copying of this e-mail, or any attachments hereto, is strictly
prohibited. If you are not the original intended recipient of this email, please notify the original sender immediately by
return e-mail. Thereafter, please delete this message, including any attachments hereto, from your system. Please also
destroy all printouts that may have been made of this email or any attachments hereto. Thank you in advance for your
cooperation.

ELECTRONIC TRANSMISSION: This email transmission may not be secure and may be illegally intercepted. Do not
forward or disseminate this email to any third party. Unauthorized interception of this email is a violation of federal law.

From: Patrick Geile <PGeile@foleyfreeman.com>
Sent: Monday, September 21, 2020 2:06 PM
To: XXXXXXXXXXXXX@wilsonbowen.com>
Cc: Matthew Wilson <matthew@wilsonbowen.com>
Subject: RE: Contact information Wilson Bowen Tax & Accounting

Thanks,

Can you get me the following information

1.        Applicable rates
2.        Length of time as a CPA
3.        How long has he provided service for JLJ
4.        What related entities does he represent (Beumelers, any other business)

Patrick J. Geile
Foley Freeman PLLC
(208) 947-1563
